ACCEPTED
                                                                                                                                           04-15-00286-CV
                                                                                                                               FOURTH COURT OF APPEALS
                                                                                                                                    SAN ANTONIO, TEXAS
                                                                                                                                      7/16/2015 3:01:47 PM


                                                                )W
                                                    JACKSON WALKER L.L.P.                                     Matthew E. Vandenberg
                                                                                                                                            KEITH HOTTLE
                                                                                                                                                    CLERK




                                                                                                              (210) 228-2463(Direct Dial)
                                                                                                              (210) 242-4671
                                                                                                                      FILED (Direct
                                                                                                                             IN     Fax)
                                                       ATTORNEYS & COUNSELORS                                 mvandenberg@jw.com
                                                                                                              4th COURT OF APPEALS
                                                                                                               SAN ANTONIO, TEXAS
                                                                                                              7/16/2015 3:01:47 PM
                                                            July 16, 2015
                                                                                                                KEITH E. HOTTLE
                                                                                                                      Clerk


      Via Electronic Filing
      Fourth Court of Appeals
      Cadena-Reeves Justice Center
      300 Dolorosa, Suite 3200
      San Antonio, Texas 78205-3037


               Re:        Notice of Withdrawal of Request for Oral Argument, No. 04-15-00286-CV,
                          City of San Antonio acting by and through City Public Service Board
                          ("CPS Energy'? v. Tommy Harral Construction, Inc.


       Dear Honorable Justices of the Court:

              On June 29, 2015, Appellant City of San Antonio, acting by and through City
      Public Service Board ("CPS Energy"), filed its brief in the above-referenced matter.
      In that brief, CPS Energy requested that the Court permit oral argument. However, in
      the interest of expediency in this accelerated appeal, CPS Energy now rescinds its
      request for oral argument and instead requests that the cause be set for submission on
      briefs.

             For the same reason, CPS Energy also hereby informs the Court that all
      necessary arguments and authorities were presented in its Appellant's Brief, and,
      accordingly, CPS Energy will not file a reply brief in this cause. Consequently, CPS
      Energy requests that the cause be set for submission at the earliest possibility.


                                                                 Sincerely,



                                                                 !!~berg
      MEV:cle

      cc:     Chad Williams                    via the electronic filing manager
      14064280v.1103119/01974



             112 E. Pecan Street, Suite 2400   •   San Antonio, Texas 78205       •      (210) 978-7700   •     fax (210) 978-7790

www.jw.com       Austin    •    Dallas    •    Fort Worth   •   Houston       •       San Angelo   •   San Antonio    •    Member of GLOBALAW'M